SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

942
CAF 13-01269
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF JEREMY A. MCNEIL,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

MICHAEL DEERING, BETH L. DEERING AND TINA
DEERING, RESPONDENTS-RESPONDENTS.
(APPEAL NO. 5.)


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.


     Appeal from an order of the Family Court, Jefferson County (Peter
A. Schwerzmann, A.J.), entered June 18, 2013 in a proceeding pursuant
to Family Court Act article 6. The order dismissed the petition for
modification of custody.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of McNeil v Deering ([appeal No. 1]
___ AD3d ___ [Sept. 26, 2014]).




Entered:    September 26, 2014                  Frances E. Cafarell
                                                Clerk of the Court